COURT OF
APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-108-CR
 
NURUDDIN SHAMSUDDIN DAREDIA       
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
        STATE
----------
FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the
"Appellant's Motion To Dismiss Appeal." The motion complies with rule
42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P.
43.2(f).
 
                                                                       
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.;
and WALKER, J .
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: April 17, 2003

1. See Tex. R. App. P. 47.4.